                      Case 1:19-cv-11045-PAE Document 43
                                                      52 Filed 05/25/20
                                                               05/29/20 Page 1 of 3




 Writer’s Direct Dial: (516) 663-6670
 Writer’s Direct Fax: (516) 663-6870
 Writer’s E-Mail: ttelesca@rmfpc.com


                                                                                           May 25, 2020

         By ECF

         Hon. Paul A. Engelmayer, U.S.D.J.
         United States District Court
         Southern District of New York
         40 Foley Square, Room 2201
         New York, New York 10007

                              Re:        Goat Fashion Limited v. 1661, Inc.
                                         Docket No. 1:19-cv-11045-PAE

         Dear Judge Engelmayer:

                This office represents plaintiff, Goat Fashion Limited (“Plaintiff”), in the
         above-referenced action. We write pursuant to Section 6(B) of Your Honor’s
         Individual Rules concerning redactions proposed for materials filed in connection
         with Plaintiff’s Reply Memorandum in Further Support of Plaintiff’s Motion for
         Preliminary Injunction and supporting declarations (filed simultaneously via ECF).
         Plaintiff seeks leave for the redactions indicated in the confidential materials emailed
         to the Court on this date.

               The proposed redacted material in Exhibits 104, 105, and 107 includes
         personal information.

                Plaintiff also seeks leave for several redactions based on defendant 1661, Inc.’s
         designation of certain items in Exhibits 98 and 115 to 119 as Confidential or
         Confidential – Attorneys’ Eyes Only pursuant to the parties’ Stipulated
         Confidentiality Agreement and Protective Order, dated April 20, 2020 (Dkt. 24).
         Defendant describes the confidential nature of the items proposed to be redacted as
         follows:

                   Confidential – Attorneys’ Eyes Only
                   1. Exhibit 98, 112:5-18
                      [references to confidential business/verification/authentication processes];
                   2. Exhibit 98, 222-226
                      [references to substances of investment discussions and highly


RUSKIN MOSCOU FALTISCHEK
              1 425 R X R P laz a, U nio nda le, N Y 115 56 -1 425   ź
                                                                          516. 663. 6600   ź
                                                                                               2 12. 6 88. 8 300   ź
                                                                                                                        F 5 16. 6 63. 66 01   ź
                                                                                                                                                   w w w . r mf pc . c o m
          Case 1:19-cv-11045-PAE Document 43
                                          52 Filed 05/25/20
                                                   05/29/20 Page 2 of 3




  Hon. Paul A. Engelmayer, U.S.D.J.
  May 25, 2020
  Page 2


           confidential agreement with investor Foot Locker]; and
        3. Exhibit 115 to 119
           [reveals identity of anonymous retail partners and highly confidential
           agreements]

        Confidential
        4. Exhibit 98, 118:10-11
           [references to confidential, internal-facing packaging instructions];
        5. Exhibit 98, 118:21 - 119:11
           [references to confidential, internal-facing packaging instructions];
        6. Exhibit 9 to Exhibit 98
           [confidential packaging guidelines for internal use];
        7. Exhibit 12 to Exhibit 98
           [confidential packaging guidelines for internal use];
        8. Exhibit 20 to Exhibit 98
           [confidential document revealing demographic and other non-public
           information]; and
        9. Exhibit 59 to Exhibit 98
           [confidential, internal-facing brand guidelines]

         The Declaration of Thomas A. Telesca, Esq., executed on March 25, 2020, has
  also been redacted in accordance with Defendant’s designations.

        Per Section 6(B), Plaintiff has filed materials bearing this confidential
  information in redacted, public form on ECF and has also provided the subject
  documents in unredacted form to the Court via email (in clean and highlighted
  versions).

         Plaintiff has proposed redactions narrowly tailored to address each party’s
  confidentiality concerns, proposing to redact only as much material necessary to
  protect the sensitive information described above. Plaintiff respectfully requests that
  the court approve these proposed redactions and files and maintain the unredacted
  copies under seal, pursuant to Section 6(B).




RUSKIN MOSCOU FALTISCHEK
         Case 1:19-cv-11045-PAE Document 43
                                         52 Filed 05/25/20
                                                  05/29/20 Page 3 of 3




  Hon. Paul A. Engelmayer, U.S.D.J.
  May 25, 2020
  Page 3


        We thank Your Honor for his time and consideration of this request.

                                                       Respectfully submitted,

                                                       Ruskin Moscou Faltischeck, P.C.

                                                       By: /s/ Thomas A. Telesca
                                                           Thomas A. Telesca
                                                           Attorney for Plaintiff

  Cc:   All counsel (by ECF)


           *UDQWHG3ODLQWLIILVLQVWUXFWHGWRILOHWKHVHH[KLELWVXQGHU
           VHDOHOHFWURQLFDOO\RQ(&)QRODWHUWKDQ-XQH)RU
           WKRVHH[KLELWVWKDWDUHWRRODUJHWREHILOHGSODLQWLIIVKRXOG
           DWWHPSWWRILOHWKHPHOHFWURQLFDOO\RQ(&)LQVHSDUDWHSDUWV
           WKDWDUHFOHDUO\ODEHOHG,IWKDWLVQRWSRVVLEOHSODLQWLIIPXVW
           ILOHWKHIXOOYHUVLRQVRIWKRVHH[KLELWVXQGHUVHDOZLWKWKH
           &OHUN VRIILFH
                   SO ORDERED.

                                    
                               __________________________________
                                     PAUL A. ENGELMAYER
                                     United States District Judge




            0D\




RUSKIN MOSCOU FALTISCHEK
